                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION
                                    In Admiralty


 IN THE MATTER OF AMERICAN LADY                         Case No. 2:19-cv-01018
 CRUISES, L.L.C., AS OWNER OF THE
 MOTOR VESSEL M/V DUBUQUE’S
 AMERICAN LADY, O.N. 1029327, FOR                       MOTION FOR ADMISSION PRO HAC
 EXONERATION FROM OR LIMITATION                         VICE – STEVEN M. STANCLIFF
 OF LIABILITY,

                            Limitation Plaintiff,



       Steven M. Stancliff, an attorney who is not a member of the bar of this district, moves to

appear in this case pro hac vice on behalf of Limitation Plaintiff American Lady Cruises, L.L.C.,

and states the following:

       1.      Steven M. Stancliff is a member in good standing of the bar of the United States

District Court for the Eastern and Western Districts of Virginia, the Eastern District of North

Carolina, and the Northern District of Ohio; that he is admitted to practice before all Virginia,

North Carolina, and Ohio state trial courts; and that he agrees to submit to and comply with all

provisions and requirements of the rules of conduct applicable to attorneys admitted to practice

before the state courts of Iowa in connection with his pro hac vice representation in this case.

       2.      Steven M. Stancliff further states that he will comply with the associate counsel

requirements of LR 83.d.4 by associating with J. Michael Weston of Lederer Weston Craig, PLC

in Cedar Rapids, Iowa, an attorney who has been admitted to the bar of this district under LR

83.b and c, and who has entered an appearance in this case on behalf of Limitation Plaintiff

American Lady Cruises, L.L.C.

                                                    1
       The certificate of good standing required by Administrative Order No. 10-AO-4-P is

attached.

       WHEREFORE, the undersigned counsel, on behalf of Limitation Plaintiff American

Lady Cruises, L.L.C., requests that the court enter an order allowing Steven M. Stancliff’s

admission pro hac vice to appear on behalf of and represent Limitation Plaintiff American Lady

Cruises, L.L.C. in the above-captioned matter.

                                             CRENSHAW, WARE & MARTIN, PLC


Date: August 14, 2019                        By:     /s/ Steven M. Stancliff
                                                   Steven M. Stancliff
                                                   150 W. Main Street, Suite 1500
                                                   Norfolk, VA 23510
                                                   Telephone: (757) 623-3000
                                                   Fax:         (757) 623-5735
                                                   E-mail: sstancliff@cwm-law.com


                                             LEDERER WESTON CRAIG PLC


                                             By: /s/ J. Michael Weston
                                                J. Michael Weston AT0008405
                                                118 – 3rd Avenue SE, Suite 700
                                                P. O. Box 1927
                                                Cedar Rapids, IA 52406-1927
                                                Telephone: (319) 365-1184
                                                Fax:         (319) 365-1186
                                                E-mail: mweston@lwclawyers.com

                                             ATTORNEYS FOR LIMITATION PLAINTIFF
                                             AMERICAN LADY CRUISES, L.L.C.




                                                 2
